Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108123 Page 1 of 11




   1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
       echesler@cravath.com
   2   CRAVATH, SWAINE & MOORE LLP
       825 Eighth Avenue
   3   New York, NY 10019
       Telephone: (212) 474-1000
   4   Facsimile: (212) 474-3700
   5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
       davenelson@quinnemanuel.com
   6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
       500 West Madison St., Suite 2450
   7   Chicago, Illinois 60661
       Telephone: (312) 705-7400
   8   Facsimile: (312) 705-7401
   9   Karen P. Hewitt (SBN 145309)
       kphewitt@jonesday.com
  10   JONES DAY
       4655 Executive Drive, Suite 1500
  11   San Diego, California 92121
       Telephone: (858) 314-1200
  12   Facsimile: (858) 345-3178
  13   [Additional counsel identified on signature page]
  14   Attorneys for Defendant and Counterclaim-Plaintiff
       QUALCOMM INCORPORATED
  15
  16                     UNITED STATES DISTRICT COURT
  17                   SOUTHERN DISTRICT OF CALIFORNIA
  18
       IN RE: QUALCOMM LITIGATION                No. 3:17-CV-0108-GPC-MDD
  19
  20                                             EX PARTE APPLICATION FOR
                                                 AN ORDER REQUIRING APPLE
  21                                             AND THE CONTRACT
                                                 MANUFACTURERS TO COMPLY
  22                                             WITH PRETRIAL AGREEMENTS

  23                                             Judge:         Hon. Gonzalo P. Curiel
  24
  25
  26
  27
  28

        EX PARTE APPLICATION                                CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108124 Page 2 of 11




   1            PLEASE TAKE NOTICE THAT Qualcomm Incorporated hereby applies
   2   ex parte pursuant to Civil Local Rule 83.3(g) and the Court’s Civil Pretrial
   3   Procedures for an Order setting additional interim deadlines for pretrial
   4   exchanges.
   5            Apple Inc. and the CMs (together, “Apple”) have failed to comply with
   6   the parties’ agreed-upon pretrial exchange process in a manner that prejudices
   7   Qualcomm and threatens the parties’ ability to meet the Court’s deadlines. Due
   8   to the upcoming trial and the tight schedule for preparation, Qualcomm is
   9   compelled to request that the Court order Apple to comply with specific
  10   exchange dates, as set forth below.
  11            Because time is short, Qualcomm respectfully requests that the Court
  12   order Apple—which has been on notice of Qualcomm’s position in this motion
  13   since February 26, 2019,1 and has been on notice of the agreed-upon pretrial
  14   deadlines for months—to file any response to this motion by Thursday,
  15   March 7.
  16   I.       Apple’s Failure To Comply with the Parties’ Agreed-upon Pretrial
                Exchange Process Necessitates This Motion.
  17
                Preparing for a complex trial requires an orderly—and reciprocal—
  18
       exchange of pretrial information. Recognizing this, the parties worked together
  19
       to establish agreed-upon dates for various exchanges so that both sides could
  20
       meet the Court’s deadlines. Yet Apple did not comply with the parties’ pretrial
  21
  22
  23        1
            In addition to sending a letter on February 26 that set forth Qualcomm’s
       objections (to which Apple never responded), Qualcomm also specifically
  24   informed Apple on March 2 of its intent to file this Application, in accordance
       with Rule 83.3(g). (See Denning Decl. ¶ 6.) Apple responded on March 4,
  25   stating that an ex parte motion “will not be necessary or warranted” because
       Apple would be sending Qualcomm “further narrowed deposition designations
  26   today (Monday)”. (Denning Decl. Ex. 3 at 34.) Apple served modified
       designations at 4:41 a.m. ET (1:41 a.m. PT) on Tuesday, March 5, but those
  27   designations did not remedy the issues raised by this Application for the reasons
       set forth herein.
  28

        EX PARTE APPLICATION                      -1-        CASE NO. 3:17-CV-1010-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108125 Page 3 of 11



   1   agreement to exchange good-faith narrowed deposition designations, thereby
   2   prejudicing Qualcomm.
   3         In late 2018, the parties agreed that on March 4, 2019, each party would
   4   disclose to the other parties the deposition designations it “actually intends and
   5   expects to offer at trial”. (Joint Pretrial Order (lodged), Section VIII.C.1,
   6   emphasis added.) At Apple’s suggestion, the parties later advanced that
   7   exchange date from March 4 to February 25. (Denning Decl. Ex. 1 at 20.) On
   8   January 12, 2019, Apple confirmed that agreement: “We agree that the
   9   narrowed exchange of designations should reflect each sides’ good-faith effort
  10   to identify the designations that they intend to [and] expect to play at trial,
  11   subject to the point we previously articulated—that while the narrowed
  12   designations should be reasonable in light of the overall length of trial, they will
  13   be broader than the designations that are actually played.” (Id. at 12.) This
  14   early exchange of realistic deposition designations is necessary to allow the
  15   parties (i) to serve objections, in advance of trial, to the affirmative testimony
  16   that its adversaries actually are likely to play; (ii) to prepare and serve realistic
  17   counter-designations; and (iii) to prepare other parts of the trial, including
  18   exhibits and live witness lists, in light of the narrowed designations.
  19         On February 25, 2019, however, Apple served designations from 131
  20   transcripts, covering 93 witnesses, and spanning more than 115 hours of
  21   designated testimony. (Denning Decl. Ex. 3 at 36; Denning Decl. Ex. 6.) The
  22   Court has set a limit of 35 hours per side for evidence at trial. 2 (ECF No. 749.)
  23   Apple’s February 25 designations thus exceeded by a factor of three the total
  24   amount of time that Apple has been allotted to present evidence at trial,
  25
  26     2
           Qualcomm has moved the Court to increase this limit by 5 hours. (ECF
       No. 778.) Apple opposed Qualcomm’s motion. (ECF No. 780.) The Court
  27   deferred consideration of the motion until the motion in limine hearing on
       March 14.
  28

        EX PARTE APPLICATION                       -2-          CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108126 Page 4 of 11



   1   meaning that Apple could play only 1/3 of what it had designated, even in the
   2   unrealistic scenario that Apple called no live witnesses and did not
   3   cross-examine any Qualcomm witnesses. Apple’s February 25 designations
   4   could not be those that Apple “actually intends and expects to offer at trial”, nor
   5   were they a reasonable approximation thereof. On February 26, Qualcomm
   6   objected and asked Apple to comply with the parties’ agreement, reserving its
   7   right to seek relief from the Court if needed. (Denning Decl. Ex. 2.)
   8         Unlike Apple, Qualcomm has abided by the parties’ agreement. Working
   9   diligently for months, Qualcomm narrowed its designations to approximately
  10   9 hours (not including foreign-language translation time that can be cut before
  11   trial).3 (Denning Decl. Ex. 5.) In doing so, Qualcomm had to make many
  12   strategic decisions about relevant testimony that could be played at trial.
  13         Apple admitted that its February 25 designations violated the parties’
  14   agreement. Apple sent its designations via email at 11:40 p.m. PT on
  15   February 25 (the deadline for narrowed designations), stating that “the
  16   designations in Volume 2 are the same as the designations we served in
  17   November”. (Denning Decl. Ex. 3 at 35-36, emphasis added.) “Volume 2”,
  18   which included nearly 89 hours of designations, had not been narrowed at all.
  19   Apple did not indicate in any way what it actually intended to play from the 115
  20   hours in “Volume 1” and “Volume 2”. Instead, Apple said it was “continuing
  21   to narrow those designations and will follow up with [Qualcomm] at the end of
  22   this week”—i.e., by Friday, March 1. (Id. at 36.) But Apple did not do so.
  23
  24
  25     3
            On March 5, Qualcomm withdrew its designations for Joe Lam, Eric Peng
       and Monica Yang because Apple and the CMs’ witness list in the Joint Pretrial
  26   Order indicates that Apple and the CMs intend to call these witnesses live at
       trial. Qualcomm reserves the right to designate deposition testimony from these
  27   witnesses if they are not included on Apple and the CMs’ March 11 witness list
       or if they do not testify live at trial.
  28

        EX PARTE APPLICATION                     -3-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108127 Page 5 of 11



   1         Having received no response to its February 26 letter, on Saturday,
   2   March 2, Qualcomm informed Apple it intended to file this motion on Monday,
   3   March 4. (See Denning Decl. ¶ 6.) On March 4, Apple told Qualcomm that its
   4   ex parte motion “will not be necessary or warranted” because Apple would be
   5   sending “further narrowed designations today (Monday)”. (Denning Decl.
   6   Ex. 3 at 34.) Qualcomm asked what it would receive from Apple (total number
   7   of witnesses and hours) and when it would receive it. (Id. at 33.) Apple did not
   8   respond. Qualcomm’s counsel had litigation support staff available until 12:30
   9   a.m. PT (3:30 a.m. ET) on March 5 to process and review Apple’s designations.
  10   But Qualcomm again did not receive anything from Apple.
  11         On Tuesday, March 5 at 1:41 a.m. PT (4:41 a.m. ET), Apple served its
  12   designations. (Denning Decl. Ex. 4 at 37.) Although Apple’s modified
  13   designations are significantly shorter than the 115 hours of designations served
  14   on February 25, they still are not the designations that Apple actually intends
  15   and expects to play at trial, or any reasonable approximation thereof.
  16   Specifically, Apple’s March 5 designations—served more than a week after the
  17   agreed-upon exchange deadline—are from 104 transcripts, cover 74 witnesses
  18   and span more than 33 hours of designated testimony. 4 (Denning Decl. Ex. 7.)
  19   Such designations are not “reasonable in light of the overall length of trial”—
  20   35 hours per side for evidence. (ECF No. 749.)
  21         Later on March 5, upon completing its review of Apple’s March 5
  22   designations, Qualcomm reiterated its intention to file this motion. (Denning
  23   Decl. Ex. 8 at 48.) Apple responded that it “would like to find a way to address
  24
  25     4
            Not included in this hours count are Apple’s designations for two witnesses,
       Jonathan Weiser and Dirk Weiler, because the files that Apple sent for those
  26   witnesses had technical issues. Although Apple’s designated time for several
       witnesses will decrease once the time for foreign-language translations are
  27   removed, that reduction is likely to be offset by the addition of designated
       testimony from Mr. Weiser and Mr. Weiler.
  28

        EX PARTE APPLICATION                     -4-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108128 Page 6 of 11



   1   Qualcomm’s concerns” and suggested that the parties “exchange counters and
   2   objections only for ‘will call’ designations, and defer objections/counters for
   3   ‘may call’ designations”—a suggestion that confirmed that Apple still has not
   4   provided what it agreed to provide by February 25, and that the agreed-upon
   5   disclosure was not forthcoming. (Denning Decl. Ex. 8 at 45.) Qualcomm
   6   responded that it believed Court intervention was necessary to ensure Apple and
   7   the CMs provide the fair disclosure they agreed to provide (and that Qualcomm
   8   provided more than a week ago). (Denning Decl. Ex. 8 at 44.)
   9         Apple’s failure to provide the agreed-upon disclosure prejudices
  10   Qualcomm. Because only Qualcomm abided by the parties’ agreement, what
  11   should have been a mutual exchange of information was one-sided. Apple now
  12   knows the reasonable universe of designations that Qualcomm expects to play
  13   at trial, yet Qualcomm does not have the corresponding information for Apple.
  14   Although Apple has offered to discuss modifications to the schedule for
  15   counter-designations, that alone will not eliminate the prejudice Apple has
  16   created. In particular, it would be unreasonable make-work for Qualcomm to
  17   prepare counter-designations and objections to more than 33 hours of Apple’s
  18   designations, most of which will never be played at trial.
  19         By ignoring the parties’ agreement and sending unrealistic designations,
  20   Apple reserved for itself the ability to make real designations later, while
  21   forcing Qualcomm to pick its trial designations now. That too is unfairly
  22   prejudicial.
  23   II.   Qualcomm Requests That the Court Order Certain Exchange
             Deadlines.
  24
             Qualcomm requests the following relief:
  25
             First, Qualcomm requests that the Court order Apple to provide a
  26
       realistic set of deposition designations by March 8, 2019 and adjust
  27
       Qualcomm’s time to counter-designate and object to Apple’s real designations
  28
       accordingly, as reflected in the requested dates below.

        EX PARTE APPLICATION                     -5-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108129 Page 7 of 11



   1         Second, to facilitate preparation for trial, Qualcomm submits that it is
   2   critical to have a Court-ordered deadline that each side shall identify a realistic
   3   witness list on March 11, consistent with the parties’ prior agreement.
   4   (Denning Decl. Ex. 1 at 1.)
   5         Specifically, Qualcomm asks the Court to order the following deadlines:
   6         • March 8, 2019: Apple and the CMs shall identify for Qualcomm the
   7             deposition designations Apple and the CMs intend and expect to offer
   8             at trial.
   9         • March 11, 2019: Each side shall identify the list of witnesses it
  10             actually intends and expects to call at trial, whether each witness will
  11             be called live or by designation, and an estimated direct time for each
  12             witness.
  13         • March 11, 2019 (two weeks after Qualcomm’s February 25
  14             disclosure): Apple and the CMs shall identify for Qualcomm the
  15             counter-designations to Qualcomm’s February 25 designations that
  16             Apple and the CMs intend and expect to offer at trial. Apple and the
  17             CMs also shall identify any objections to Qualcomm’s February 25
  18             designations.
  19         • March 18, 2019: For each direct examination witness identified by
  20             the other side, each side shall serve an estimated cross time, if any.
  21         • March 22, 2019 (two weeks after Apple’s March 8 disclosure):
  22             Qualcomm shall identify for Apple and the CMs the counter-
  23             designations Qualcomm intends and expects to offer at trial.
  24             Qualcomm shall also identify any objections to Apple and the CMs’
  25             previously-served designations. To promote timely completion of
  26             designations, the parties’ rights to serve objections to any counter-
  27             designations or rebuttal designations are reserved.
  28

        EX PARTE APPLICATION                      -6-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108130 Page 8 of 11



   1        • The parties’ deposition designations, counter-designations, witness
   2           lists and estimated direct and cross times shall be reasonable in light
   3           of the trial time allotted by the Court and the need to reserve time for
   4           direct and cross-examination of live witnesses.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       EX PARTE APPLICATION                     -7-        CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108131 Page 9 of 11



   1
       Dated: March 5, 2019             Respectfully submitted,
   2
   3                                    By      /s/ Evan R. Chesler
   4                                                Evan R. Chesler
   5
                                        CRAVATH, SWAINE & MOORE LLP
   6                                    Evan R. Chesler (pro hac vice)
                                        (N.Y. Bar No. 1475722)
   7                                    echesler@cravath.com
                                        Keith R. Hummel (pro hac vice)
   8                                    (N.Y. Bar No. 2430668)
                                        khummel@cravath.com
   9                                    Richard J. Stark (pro hac vice)
                                        (N.Y. Bar No. 2472603)
  10                                    rstark@cravath.com
                                        Antony L. Ryan (pro hac vice)
  11                                    (N.Y. Bar No. 2784817)
                                        aryan@cravath.com
  12                                    Gary A. Bornstein (pro hac vice)
                                        (N.Y. Bar No. 2916815)
  13                                    gbornstein@cravath.com
                                        J. Wesley Earnhardt (pro hac vice)
  14                                    (N.Y. Bar No. 4331609)
                                        wearnhardt@cravath.com
  15                                    Yonatan Even (pro hac vice)
                                        (N.Y. Bar No. 4339651)
  16                                    yeven@cravath.com
                                        Vanessa A. Lavely (pro hac vice)
  17                                    (N.Y. Bar No. 4867412)
                                        vlavely@cravath.com
  18                                    Worldwide Plaza
                                        825 Eighth Avenue
  19                                    New York, NY 10019
                                        Telephone: (212) 474-1000
  20                                    Facsimile: (212) 474-3700
  21
  22
  23
  24
  25
  26
  27
  28

        EX PARTE APPLICATION              -8-           CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108132 Page 10 of 11



   1
                                         QUINN EMANUEL URQUHART &
   2                                     SULLIVAN, LLP
                                         David A. Nelson (pro hac vice)
   3                                     (Ill. Bar No. 6209623)
                                         davenelson@quinnemanuel.com
   4                                     Stephen Swedlow (pro hac vice)
                                         (Ill. Bar No. 6234550)
   5                                     stephenswedlow@quinnemanuel.com
                                         500 West Madison St., Suite 2450
   6                                     Chicago, Illinois 60661
                                         Telephone: (312) 705-7400
   7                                     Facsimile: (312) 705-7401
   8
                                         Alexander Rudis (pro hac vice)
   9                                     (N.Y. Bar No. 4232591)
                                         alexanderrudis@quinnemanuel.com
  10                                     51 Madison Ave., 22nd Floor
                                         New York, New York 10010
  11                                     Telephone: (212) 849-7000
                                         Facsimile: (212) 849-7100
  12
                                         Sean S. Pak (SBN 219032)
  13                                     seanpak@quinnemanuel.com
                                         50 California St., 22nd Floor
  14                                     San Francisco, CA 94111
                                         Telephone: (415) 875-6600
  15                                     Facsimile: (415) 875-6700
  16
  17                                     JONES DAY
                                         Karen P. Hewitt (SBN 145309)
  18                                     kphewitt@jonesday.com
                                         Randall E. Kay (SBN 149369)
  19                                     rekay@jonesday.com
                                         4655 Executive Drive, Suite 1500
  20                                     San Diego, California 92121
                                         Telephone: (858) 314-1200
  21                                     Facsimile: (858) 345-3178
  22                                     Attorneys for Defendant and
                                         Counterclaim-Plaintiff
  23                                     QUALCOMM INCORPORATED
  24
  25
  26
  27
  28

        EX PARTE APPLICATION               -9-        CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 982 Filed 03/05/19 PageID.108133 Page 11 of 11



   1                           CERTIFICATE OF SERVICE
   2                The undersigned hereby certifies that true and correct copies of the
   3   above and foregoing documents have been served on March 5, 2019, to all
   4   counsel of record who are deemed to have consented to electronic service via
   5   the Court’s CM/ECF system per Civil Local Rule 5.4(d). Any other counsel of
   6   record will be served by electronic mail, facsimile and/or overnight delivery.
   7                I certify under penalty of perjury that the foregoing is true and
   8   correct. Executed on March 5, 2019, at New York, New York.
   9
  10                                          By: /s/ Evan R. Chesler
                                                     Evan R. Chesler
  11                                                 echesler@cravath.com
                                                     Attorneys for Defendant and
  12                                                 Counterclaim-Plaintiff
                                                     QUALCOMM
  13                                                 INCORPORATED
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        EX PARTE APPLICATION                     -10-        CASE NO. 3:17-CV-0108-GPC-MDD
